EXAMINER’S AMENDMENT/COMMENTS
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel J. Bernard #69086 on November 3, 2021.
Claims Allowed
Claims 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18, 19 and 21-26 filed September 15, 2021 are allowed. Claims 3, 6, 10, 13, 17 and 20 were previously canceled by Applicant.
In the Claims
The claims have been amended as follows: 
In claims 1, 8 and 15: delete “the statistical correlation” and insert therefore:   - -the statistical calculation- -
Closest US Patent/US Patent Publication
Acriche, US 2019/0325490 recited in paper #20210607 June 15, 2021, is the closest prior art. Forward citations of Acriche and prior art cited during prosecution, failed to reveal closer prior art. Acriche alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed. 
Closest Non-Patent Literature
Mercari, PTO-892 “Mercari Offers New App to Buy, Sell Brand-Name Goods” discloses: Mercari Maisonz, the new app developed by Mercari subsidiary Souzoh Inc., automatically assesses designer-brand items offered for sale and suggests the ranges of prices the goods are likely to sell for. The app sets suggested price ranges based on past sales prices on the Mercari platform and secondhand market prices, using photographs and details of items for sale provided by users, including color, design and product condition. Referring to the suggested price ranges, users will find it easier to sell goods, a company official said.
Mercari alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mercari Web Site, PTO-892 Items V-UU, discloses: Seller Help.
US 2014/0019285 (Karthik et al. cited by examiner October 13, 2020) discloses: Methods and systems are provided for attempting to optimize online listings for users of an Internet sales website, such as an online auction website. Recommendations can be provided to the users for improving their listings. The recommendations can be made using rules and statistical models. The listings can be monitored for compliance with the recommendations. The listings can be monitored for effectiveness of such compliance. The rules can be modified in light of such effectiveness. In this manner, listings can tend to be optimized so as to increase the likelihood of a visit from a potential buyer resulting in conversion. Please note: The combination of Acriche-Rehman-Karthik was evaluated. It was determined that the combination was not fair and reasonable. To effectively cover the amended subject matter, Rehman specifically did not offer any teaching and/or suggestion to fairly and reasonably combine Acriche-Rehman with Karthik.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        November 4, 2021